Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 26, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00548-CV



                      IN RE ABDEE SHARIFAN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-71319

                         MEMORANDUM OPINION

      On July 12, 2019, relator Abdee Sharifan filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Daryl L. Moore,
presiding judge of the 333rd District Court of Harris County, to set aside his (1)
April 5, 2019 order (a) denying relator’s motion to strike the post-judgment petition
in intervention and (b) granting the motion to deposit funds and release the
supersedeas bond and ordering defendant released from the judgment; and (2) June
19, 2019 order granting the motion to compel relator to execute and deliver a release
of judgment to the defendant.

      Relator has failed to establish that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.